[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2162

                        UNITED STATES,

                     Plaintiff, Appellee,

                              v.

                       DOUGLAS ROGERS,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Stahl and Lipez, Circuit Judges.

   Brendan G. King and George F. Gormley, P.C. on brief for
appellant.
   Margaret E. Curran, United States Attorney, Donald C. Lockhart
and Zechariah Chafee, Assistant United States Attorneys, on brief
for appellee.

November 4, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we conclude that we do not have jurisdiction to review
the district court's discretionary refusal to depart from the
sentencing guideline range.  See United States v. Reeder, 170
F.3d 93, 109 (1st Cir. 1999), cert. denied, 68 U.S.L.W. 3079
(U.S. Oct. 4, 1999).  Further, the district court's decision is
not inconsistent with, or undermined by, the ruling in United
States v. Perez, 160 F.3d 87 (1st Cir. 1998), because the
district court determined that, on the facts of this case, it
would not grant a departure even were it authorized to do so.
          Affirmed.  See 1st Cir. Loc. R. 27.1.